Title: Yves-Joseph de Kerguélen-Trémarec: Memorandum for Franklin, [before 8 July 1777]
From: Kerguélen-Trémarec, Yves-Joseph de
To: 


Memoire de Mr. de Kerguelen presenté par M...
[Before July 8, 1777.]
Mr. De Kergulin, Capn. de Vaisseau de roy exelent marin, connu par plusieurs campagnes, a eté la victime de la jalousie de la marine, peut etre meme de quelques torts qui ne l’empeche pas d’etre exelent marin, tel qu’on peut le voir dans son jugement, qui le condamne pour avoir eu des marchandises á son bord, pour avoir amêné une fille, pour avoir eté turbulent avec des officiers subalternes etc., tout cela n’empeche pas qu’il ne puisse etre tres utile aux Insurgens, qui doivent necessairement lever une marine militaire, devenant republique. Le Congres trouvera dificilement un Capn. du haut bord ayant commandé souvent méme des Escadres, enttendant parfaitement la Construction, ayant même eté chargé pour cela d’une commission particuliere de Mr. de Choiseul, il ne peut le trouver que dans un homme comme cela, que des circonstances ont deplaçé, piqué contre sa patrie et qui ne cherchera á s’en venger qu’en faisant regreter ses talents. Mr. Le Comte D’estin, connu de Mr. Francklin, pourra lui certifier tout ce qui est avancé dans ce memoire et Mr. Deboyne, ancien Ministre de la Marine, qui lui accorde particulierement sa protection, et son Estime, ne laissera pas douter des Talents de Mr. De Kerguelen.
Maniere dont Mr. De Kergulin desireroit etre employé.
Mr. De Kergulin voulant se faire connoitre du Congres, desireroit commander un vaisseau parti de france armé par lui, sous le bon plaisir du Congrés; le dit Vaisseau masqué de quelques marchandises, expediées pour une des isles francaises, il prendroit à son bord trois ou quatres Sujet du Congres, dont l’un seroit sensé etre capne. avec une Commission du Congres, lequel auroit des ordres d’obeir en tout a Mr. De Kerguelin; le dit Vaisseau, armé cependant en course, executeroit des projets, connus depuis longtems tres lucratifs, etant d’ailleurs toujours aux ordre du Congres et pret a suivre ce qu’il jugera lui etre le plus convenable. Mr. De Kerguelin espere etre employé apres s’etre fait connoitre a de plus grands objets. Il pourra sur tout etre utile dans les Expéditions pour le Canal de la Manche, ayant sondé particulierement, par ordre du gouvernement, cette mer, il desireroit dont etre aidé du Congres, pour trouver les fonds necessaires pour cet armement. Si non il tachera de le faire à ses fraix; il voudroit avoir le plus promptement possible la marque et la commission du Congres. Cet homme toujours enflamé de la passion de la gloire et du desir de se faire regreter de sa patrie que ne feroitil pas pour cette republique naissante surtout si la reconnoissance vient l’augmenter!
